Case 2:19-bk-09811-PS   Doc 32 Filed 05/06/21 Entered 05/06/21 15:25:23   Desc
                         Main Document    Page 1 of 5
Case 2:19-bk-09811-PS   Doc 32 Filed 05/06/21 Entered 05/06/21 15:25:23   Desc
                         Main Document    Page 2 of 5
Case 2:19-bk-09811-PS   Doc 32 Filed 05/06/21 Entered 05/06/21 15:25:23   Desc
                         Main Document    Page 3 of 5
Case 2:19-bk-09811-PS   Doc 32 Filed 05/06/21 Entered 05/06/21 15:25:23   Desc
                         Main Document    Page 4 of 5
Case 2:19-bk-09811-PS   Doc 32 Filed 05/06/21 Entered 05/06/21 15:25:23   Desc
                         Main Document    Page 5 of 5
